Judgment of separation upon the ground of cruel and inhuman treatment and decreeing alimony in the sum of $30 a week, unanimously affirmed, with costs. It is our opinion that under the circumstances disclosed by this record, the parties, although residing in the same apartment with their two children, have in fact been living separate and apart for several years. (Pedersen v. Pedersen, 107 F. 2d 227; Donnelly v. Donnelly, 272 App. Div. 779; List v. List, 186 Mise. 261, mod. 276 App. Div. 998; Letts v. Letts, 84 N. Y. S. 2d 236, mod. 273 App. Div. 958.) We do not approve the ruling of the majority of the court in Berman V. Berman (277 App. Div. 560) as applicable to the facts established by this record. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and MaeCrate, JJ.